Citation Nr: 0520615	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from January to May 1978.

This appeal arises from a May 2001 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disorder.  In July 2004, the Board 
reopened the claim and remanded it to the RO for further 
development.  The issue of service connection for a back 
disorder remains on appeal.  


FINDING OF FACT

The veteran does not have a back disorder related to her 
military service.


CONCLUSION OF LAW

The veteran's back disability was not incurred or aggravated 
during her active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b)(1), 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

The veteran, conceding that she had a back disorder prior to 
service, asserts that she currently has a back condition that 
was permanently aggravated during active service.  In this 
regard, the Board must note that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

The provisions of 38 C.F.R. § 3.304(b) also provided that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provided 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

A VA General Counsel opinion, VAOGCPREC 3-2003, invalidated 
that part of 38 C.F.R. § 3.304(b) that stated that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  According to VAOGCPREC 3-2003, to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).  Section 
3.304(b) was amended, effective May 4, 2005, to comply with 
this opinion and with Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  See 70 Fed. Reg. 23027 (2005).

Wagner v. Principi, at 1096, summarized the effect of 
38 U.S.C.A. § 1111 on claims for service-connected disability 
as follows:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have 
been sound upon entry.  The burden then falls on 
the government to rebut the presumption of 
soundness by clear and unmistakable evidence that 
the veteran's disability was both preexisting and 
not aggravated by service.  The government may 
show a lack of aggravation by establishing that 
there was no increase in disability during 
service or that any "increase in disability 
[was] due to the natural progress of the" 
preexisting condition. 38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled 
to service-connected benefits.  However, if the 
government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim 
is one for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be made if 
a rating is awarded.  See 38 C.F.R. § 3.322.

In determining whether the presumption of soundness applies 
to this veteran, the Board must determine whether a back 
condition was noted at the time of entry into service.  In 
this case, service medical records include a preinduction 
examination report, dated July 1977, without a notation of a 
back abnormality.  Because a back disorder was not noted on 
the veteran's preinduction examination, the presumption of 
soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 
3.304(b)(1).  


Having established that the veteran is entitled to a 
presumption of soundness, the Board must determine whether 
the presumption is rebutted.  There is clear and unmistakable 
evidence that the veteran's back condition existed prior to 
service.  First, there are the veteran's own statements.  In 
her October 2001 notice of disagreement, she explained that 
she had a condition called Scheuermann's disease (childhood 
kyphosis) as a child.  She also told several doctors about 
the conditions.  Moreover, both the veteran's treating 
physicians and VA examiners agree that the veteran had a 
congenital back disorder.  In October 1986, a VA radiology 
report noted "a congenital defect in the posterior elements 
of the S1 vertebral body."  In August 1987, a VA examiner 
reported the defects noted on the X-ray were probably due to 
Scheuermann's disease (adolescent kyphosis).  This diagnosis 
was reiterated by the veteran's neurologist in October 2000, 
her rheumatologist in February 2001, and a VA examiner in 
September 2004.  Based on the veteran's assertions and a 
consensus of medical opinion, there is clear and unmistakable 
evidence that the veteran's back disorder pre-existed 
service.

Nonetheless, to rebut the presumption of soundness, the Board 
still has the burden of establishing, by clear and convincing 
evidence, that the veteran's disability was not aggravated by 
service.  In determining whether the pre-existing disability 
was aggravated, the Board must first determine whether there 
has been any measured worsening of the disability during 
service and then whether this constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Temporary or intermittent flare-ups 
of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).


The evidence against aggravation during service includes the 
service medical records, which do not contain any reference 
to complaints or treatment for a back disorder.  The veteran 
was administratively discharged, and there is no indication 
that a physical examination was then performed.  The first 
indication that the veteran was experiencing back problems 
was a statement written in March 1979 on a form she 
completed.  She reported, in pertinent part, lower back pain 
radiating to both shoulders, due to heavy lifting during 
active service.  She also stated that her back had felt stiff 
since service and, often, she could not stand straight.  The 
first medical evidence of a back disorder was an October 1986 
VA radiology report that noted normal anatomic alignment and 
position of the lumbar vertebral bodies, no evidence of acute 
fractures or dislocations, well-maintained disc spaces, and a 
congenital defect in the posterior elements of the S1 
vertebral body.

In addition, the September 2004 VA examination report 
contains the opinion, based on examination of the veteran and 
review of her claims file, that it was less likely than not 
that the veteran's current back disorder was caused or 
aggravated by service.  The examiner added, however, that it 
was impossible to determine at this time whether her pre-
existing condition was exacerbated or accelerated by service.  

In support of her claim of aggravation, the veteran has 
submitted several opinions.  In December 2000, a neurologist 
from the University of Florida wrote to the veteran, in 
response to her question whether there was any evidence on 
spine X-rays of disease that might have been made worse by 
basic training and other activities in service, and reported 
that she had grade 1 spondylolisthesis at the L5-S1 level 
"which conceivably may have been made worse by heavy 
physical activity."  This physician did not, however, 
specifically indicate that the veteran's spondylolisthesis 
was, in fact, aggravated by any injury, disease, or event 
during her brief period of active military service.  

Moreover, There is a significant body of judicial precedent 
in this realm involving situations where language used by an 
examiner to the effect that there "could" be a connection 
or that there "may" be a connection.  The Court has held 
that such statements only indicate a possibility, not 
probability, of a nexus.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran was held to be speculative);  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (the Court found evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection);  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  Thus, the statement that heavy physical activity 
"conceivably may" have worsened the veteran's disability 
does not amount to a probative nexus opinion.  

In February 2001, the veteran's rheumatologist noted that she 
was diagnosed with Scheuermann's disease in her teens and 
spondylolisthesis L5/S1 in recent months.  He added that the 
veteran had reported that 6 months of military service in 
1978 had aggravated her back problems.  In March 2001, the 
same physician wrote, "Although there is no evidence that 
military service in 1978 caused [the veteran's back 
problems], it is my judgment that the physical demands of 
that experience contributed to an acceleration of the 
problem."  The first statement, in February, only repeats 
what the veteran had stated.  Thus, it is not a probative 
nexus opinion. LeShore v. Brown, 8 Vet. App. 406 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").  The second statement, in March, does not 
provide an explanation of the basis for the opinion stated.  
Thus, it is not possible to evaluate the opinion.

In September 2002, a second neurologist from the University 
of Florida wrote, "[The veteran] understands that factors 
that have contributed over the years to her degenerative 
joint disease and thus her pain are obesity and of course 
stress and strain within the context of her prior involvement 
in the military it being a rather rigorous experience for her 
likely contributing to some degree from that perspective as 
well."  This convoluted statement appears to consider both 
the veteran's obesity and "stress and strain" as factors 
contributing to her degenerative joint disease, and appears 
to include rigorous military activity as part of the "stress 
and strain."  It does not clearly indicate, however, that 
the veteran's preexisting back disability was, in fact, 
aggravated during her brief period of active military 
service.  

The above medical opinions are insufficient to show that the 
veteran's back disorder was aggravated by service.  As noted 
above, neither the December 2000 neurologist's opinion nor 
the February 2001 statement is a probative medical opinion.  
Neither the March 2001 opinion nor the September 2002 opinion 
clearly attribute any aggravation of the veteran's 
preexisting back disability to a disease, injury, or event 
during her brief period of active military service, although 
they suggest the possibility.  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  Furthermore, a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  The Board is not required 
to accept medical opinions that are based solely on 
recitation of history.  Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

The Board finds the VA examiner's opinion, dated September 
2004, to be more probative and credible that the private 
examiners' opinions.  It is based on examination of the 
patient and a review of her claims file.  Finally, the 
examiner gave reasons for his opinion.

However, because the above records do not show clear and 
unmistakable evidence that the veteran's back disorder was 
not aggravated during active duty, the claim becomes one for 
service connection.  See 38 U.S.C.A. § 1111.  As an initial 
matter, the Board reiterates that there is no evidence of 
complaints or treatment for a back disorder during service.  
Moreover, there are no nexus opinions relating the veteran's 
current back disorder to service.   Each of the above 
examiners agrees that the veteran's back disorder pre-existed 
service.  Furthermore, in September 2004, the VA examiner 
wrote that it is less likely than not that the veteran's 
current back disorder was caused or aggravated by service.

Finally, the Board has considered the veteran's written 
testimony submitted in support of her argument.  However, she 
does not assert that her back disorder originated in service.  
In addition, her opinion is not competent evidence of a nexus 
between her back disorder and service or competent evidence 
that her back disorder was aggravated in service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  



II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in April 2001, August 2002, and in 
October 2004, and the text of 38 C.F.R. § 3.159 was included 
in the October 2002 statement of the case (SOC) and the May 
2005 supplement thereto (SSOC).  With regard to element (1), 
above, the Board notes that the RO sent the appellant a VCAA 
notice letter in April 2001 that informed her of the type of 
information and evidence necessary for establishing service 
connection.  Furthermore, by virtue of the rating decision on 
appeal and the SOC and SSOC, she was provided with specific 
information as to why her claim was not granted, and of the 
evidence that was lacking. 

As for elements (2) and (3), the Board notes that the October 
2002 VCAA letter, along with the SOCs, notified the appellant 
of her and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letter informed her that VA would obtain relevant 
records held by any federal agency and make reasonable 
efforts to obtain relevant evidence not held by a federal 
agency; while the appellant was ultimately responsible for 
supporting her claim with appropriate evidence not held by 
federal agencies.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in an October 2002 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Furthermore, the Board acknowledges that the Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the adverse AOJ decision upon which this appeal is 
based was made in May 2001, after the veteran received VCAA 
notice in April 2001.  Therefore, the Board finds that the 
VCAA letter was timely and any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA's notices.

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records.  
In addition, the veteran was afforded a VA examination.  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.




ORDER

Service connection for a back disorder is denied.



	                        
____________________________________________
	MARY GALLAGHER

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


